Citation Nr: 0031191	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  99-00 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from May 1962 to July 1966 
and from February 1975 to June 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Montgomery, 
Alabama Department of Veterans Affairs (VA) Regional Office 
(RO), which denied service connection for a right knee 
disability.  The veteran and his representative presented 
testimony at a hearing before a Member of the Board at the RO 
in July 2000.

As discussed below, service connection for a right knee 
disorder was previously denied.  The RO has apparently 
concluded that there was new and material evidence submitted 
for reopening the claim.  Most recently, the claim was done 
on the merits.  As is set forth in greater detail below, the 
Board agrees.


FINDINGS OF FACT


1.  In a January 1997 rating decision, the RO determined that 
new and material evidence had not been submitted to reopen 
the veteran's claim for service connection for degenerative 
joint disease of the right knee following the RO denial in 
December 1988.  The veteran did not appeal this decision.

2.  Evidence has been presented since the January 1997 rating 
decision that is so significant that it must be considered in 
order to fairly decide the merits of the claim.

3.  Degenerative joint disease of the right knee is 
reasonably attributable to service.



CONCLUSIONS OF LAW

1.  The January 1997 rating decision finding that that there 
was no new and material evidence to reopen the veteran's 
claim for service connection for degenerative joint disease 
of the right knee is final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 20.302(a), 20.1103 (2000).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for degenerative joint disease of the 
right (claimed as a right knee disability secondary to the 
veteran's service-connected degenerative joint disease of the 
lumbar spine) is new and material, and the veteran's claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (to be codified at 38 U.S.C.A. §§ 5102-7); 
38 C.F.R. § 3.156(a) (2000).

3.  Degenerative joint disease of the right knee was incurred 
in service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (to be codified at 38 U.S.C.A. §§ 5102-7); 38 
C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the instant case, the veteran contends that he developed 
degenerative joint disease of the right knee during service.  
Alternatively, the veteran argues that his degenerative joint 
disease of the right knee developed secondary to his service-
connected degenerative joint disease of the lumbar spine.  He 
asserts that he has been told that degenerative joint disease 
is a systemic disorder.  As such, he reports that he has been 
instructed that since he is service connected for it in his 
back, if it appears in other joints, it is related to the 
systemic process that started in the back during service.

The Board notes that the RO, in December 1988, denied service 
connection for degenerative joint disease of the right knee 
in December 1988 and the veteran did not appeal that 
decision; thus, it became final.  Subsequently, in a January 
1997 rating decision, the RO determined that new and material 
evidence had not been submitted to reopen the veteran's claim 
for service connection for a right knee disability and the 
veteran did not appeal that decision; thus, it became final.  

Prior unappealed decisions of the RO are final.  However, if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.  
Manio v. Derwinski, 1 Vet. App 145 (1991).  New and material 
evidence has been defined as evidence not previously 
submitted to agency decision makers that bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (2000).  

In an April 1998 rating decision, following receipt of VA and 
private medical evidence, the RO reopened the claim and 
denied the veteran's claim for service connection for right 
knee disability to include as secondary to the veteran's 
service-connected degenerative joint disease of the lumbar 
spine.  

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(Court) has held that the Board is under a legal duty in such 
a case to determine if there was new and material evidence to 
reopen the claim, regardless of the RO's action.  Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Here, the RO 
previously denied service connection on the basis that a VA 
examination did not show a right knee disability and 
thereafter, that new and material evidence had not been 
submitted to reopen the veteran's claim.  The Board noted 
that evidence in support of the application to reopen the 
claim includes VA medical records from 1996 that were not 
received until April 1997, private medical records from 1996, 
letters from the veteran's private physicians, and statements 
and testimony of the veteran.  Such evidence is new and 
material, and serves to reopen the claim.  38 C.F.R. 
§ 3.156(a).  The claim having been reopened, the merits will 
be addressed by the Board in the decision that follows.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2000).  
Alternatively, a claimant may establish a claim for service 
connection under the chronicity provision of 38 C.F.R. § 
3.303(b), which is applicable where evidence, regardless of 
its date, shows that the veteran had a chronic condition in 
service or during an applicable presumption period, and that 
the same condition currently exists.  Such evidence must be 
medical unless the condition at issue is a type as to which, 
under case law, lay observation is considered competent to 
demonstrate its existence.  If the chronicity provision is 
not applicable, service connection may be granted pursuant to 
the same regulation if the evidence shows that the condition 
was observed during service or any applicable presumption 
period and continuity of symptomatology was demonstrated 
thereafter, and includes competent evidence relating the 
current condition to that symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Service connection may 
be also granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2000).

The veteran has not alleged that he served in combat and the 
evidence of record does not indicate that he served in 
combat.  Thus, 38 U.S.C.A. § 1154(b) (West 1991) is not 
applicable in this case.

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of his claim.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. §§ 5102-7).  The veteran has not reported that 
any other pertinent evidence might be available.  See Epps v. 
Brown, 9 Vet. App. 341, 344 (1996).  

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Service medical records reveal that the veteran was diagnosed 
with degenerative joint disease of the lumbar spine in 1981.  
During an October 1981 hospitalization, the veteran 
complained of soreness of the right knee and degenerative 
joint disease of the right knee was diagnosed.  A March 1982 
Medical Evaluation Board report revealed that x-rays of the 
right knee revealed minimal irregularities in the 
patellofemoral joint subchondral bone and diagnosed 
degenerative joint disease of the right knee.  The veteran 
was placed on limited duty due to degenerative joint disease 
in the lumbar spine and right knee.  A September 1982 Medical 
Evaluation Board resulted in the same diagnoses.  Service 
medical records reveal continued complaints of right knee 
pain with findings including crepitance and patellofemoral 
tenderness to palpitation.  X-rays revealed irregularity of 
undersurface of the patella, consistent with degenerative 
joint disease of the right knee.  Diagnoses included 
chondromalacia patella and degenerative joint disease of the 
right knee.  The veteran underwent Medical Board evaluations 
in June 1993, October 1986, and August 1987.  The Medical 
Board reports noted the veteran's right knee complaints and 
x-ray findings revealed mild degenerative joint disease of 
the right knee.  A January 1988 Physical Evaluation Board 
report found the veteran unfit for duty due to degenerative 
joint disease of the lumbar spine and of the right knee.  The 
veteran's DD214 reveals that he was discharged from active 
duty in June 1988 due to physical disability and that he 
received disability severance pay.

At a September 1988 VA examination, the veteran reported 
episodic right knee pain along the anterior joint line and 
that he could often decrease the pain by making kicking 
motions with the knee.  On evaluation, range of motion was 
normal and the veteran could squat although he did complain 
of right knee pain on standing up.  X-rays of the right knee 
were normal.  The diagnoses included episodic right knee 
pain.  The examiner noted that the clinical examination and 
x-rays were normal, but that the clinical history strongly 
indicated a loose body (torn or degenerative cartilage) in 
the joint.

In a September 1990 private medical record, the veteran 
complained of occasionally buckling of the right knee and 
reported that he had a home exercise program for range of 
motion and strengthening.  There was no diagnosis of a right 
knee disability.

VA medical records from March 1991 to March 1992 reflect that 
the veteran was seen complaining of right knee pain, which he 
reported injuring in service.  Diagnoses included 
degenerative joint disease and history of degenerative joint 
disease of right knee.

In April 1997, the RO received VA medical records from March 
to September 1996 pertaining to the right knee.  The veteran 
complained of occasionally buckling and swelling of the right 
knee with right knee pain since service, and his history of 
degenerative joint disease of the right knee was noted.  X-
rays studies performed in September 1996 revealed mid 
subchondral sclerosis.  The diagnoses included chronic right 
knee pain, early degenerative joint disease, and possible 
medial meniscus tear.

At a July 1997 VA examination, the veteran reported that his 
right knee gave way while he climbing a ladder during service 
and that he continued to experience trouble with the knee 
since that time.  The examiner noted that the veteran walked 
poorly with a brace on the right knee and used a cane.  He 
experienced pain while sitting and arising from a chair.

In a March 1998 letter, the veteran's private physician, SFJ, 
M.D., stated that the veteran has increasing pain and 
discomfort in his right knee and that it was his opinion that 
the veteran's right knee problems were related to his 
previous service connected injury.

In a July 2000 letter, the veteran's private physician, WRS, 
M.D., stated that the veteran had a lot of arthritic changes, 
bad knees, wore knee braces, and was on crutches due to 
complications with his disc pathology.

At his July 2000 hearing, the veteran testified that he was 
diagnosed with degenerative joint disease of the right knee 
during service, that he was discharged from service due in 
part to his knee problem, and that he has continued to 
experience right knee difficulty since that time.  He further 
testified that both his private and VA doctors have told him 
that his back and right knee were related as part of a 
systemic degenerative process.

Upon review, the Board finds that the nexus between service 
and the current right knee disability, degenerative joint 
disease, is satisfied by the evidence.  The veteran has 
continually reported to VA and private physicians his history 
of right knee pain during service.  Moreover, the service 
medical records contain multiple diagnoses of degenerative 
joint disease of the right knee with x-ray documentation.  VA 
medical records show diagnoses of degenerative joint disease 
of the right knee.  Additionally, the veteran's private 
physicians have provided medical opinions providing a nexus 
between the veteran's service-connected degenerative 
arthritis and his degenerative arthritis of the right knee.  
Based on the continuity of evidence of record and resolving 
doubt in the veteran's favor, the Board finds that the 
preponderance of evidence supports a grant of service 
connection for degenerative arthritis of the right knee.     


ORDER

Service connection for degenerative joint disease of the 
right knee is granted.  


		
	MICHAEL D. LYON 
	Veterans Law Judge
	Board of Veterans' Appeals



 


- 1 -


